DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a method of operating an oven appliance in the reply filed on 08/08/2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 102, 106, 112, 114, 116, 118, 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an oven appliance and a first and second heat source in the preamble; however, the method of the body does not depend on these elements. In this regard, the metes and bounds of Claim 1 are unclear because it is not clear whether these elements are necessary. Claims 2-17 are similarly rejected as they depend on Claim 1.
Claims 3, 4, and 8 recite “a first discrete food item” and “a second discrete food item”. It is unclear as to whether these discrete food items are in addition to the food item of Claims 1, 11 and 12 or if they are components of the food item of Claims 1, 11, and 12. For examination purposes, the first and second discrete food items will be interpreted as components of the food item of Claims 1, 11, and 12. 
Claim 4 recites the limitation "the image captured by the camera". There is insufficient antecedent basis for this limitation in the claim. To improve clarity, specify the “first image” or “second image” according to Claim 1. For examination purposes, the image will be interpreted to refer to the first image.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claimed invention is directed to non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
	With respect to Step 1 of the Subject Matter Eligibility Test, independent Claim 1 recites a “method for operating an oven appliance” thus satisfying Step 1 of the Patent Office’s Subject Matter Eligibility Test by reciting a statutory category.
	With respect to Step 2A of the Subject Matter Eligibility Test regarding whether the claims are directed to a judicial exception (Prong 1), the claims do not satisfy this consideration as they are directed towards an abstract idea. The examiner notes that the abstract ideas judicial exception may comprise mental processes, i.e. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). It is of note that no structure is provided in the claim language to link the abstract idea to a computer component which is used to perform the method. With this in mind, the claims read on the user performing the steps of the method by hand. 
	With respect to Step 2A regarding whether the judicial exception is integrated into a practical application (Prong 2), the Guidance states that a judicial exception in conjunction with a particular machine that is integral to the claim provides reasonable integration into a practical application; however, if an element does no more than link a judicial exception to a particular field of use, the judicial exception may not be integrated into a practical application. It is noted the recitation of elements in a claim being used in their normal capacity do not preclude that claim from reciting an abstract idea. In the instant case, the recitation of a camera is simply using a tool to perform an abstract idea. See MPEP 2106.05. Further, recitation of “adjusting activation of the heat source” can be done by hand and is mere placement/setup of a process (a similar claim limitation would be something such as if applicant were merely to claim picking an object up off a table) so it does not add enough specificity to make the claim more than an abstract idea. 
	With respect to Step 2B, the Examiner evaluates whether the claim provides an inventive concept. While the application of a judicial exception by or with a particular machine is an important clue in determining claim eligibility, it is not a transformative test. The MPEP sets forth some relevant factors in determining whether a machine-implemented method satisfies subject matter eligibility: the particularity of the machine, whether the machine implements the steps of the method, and whether the involvement of the machine is extra-solution activity or a field of use. See MPEP 2106.05(b).
	With regard to the particularity of the machine, Applicant recites a generic oven appliance which is insufficient to provide an inventive concept. While use of a machine to accomplish a claimed method may provide an inventive concept, Applicant’s generic oven appliance is merely a machine on which the method operates, failing to provide significantly more than an abstract idea. Further, the oven appliance merely acts to generally link the judicial exception to a field of use. This additional element does not amount to a claim as a whole that is significantly more than the exception; therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter (see Alice Corp. vs. CLS).
	Following the Revised Patent Subject Matter Eligibility Guidance from the Office, Applicant’s invention is unpatentable under 35 USC § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denker et al. (U.S. Pub. No. 2018/0324908 A1).
	Regarding Claim 1, Denker teaches a method of operating an oven appliance (cooking appliance, emulates an oven Par. 0008), the oven appliance comprising a first heat source (heating element 114A Fig. 1A Par. 0062), a second heat source (heating element 114B Fig. 1A Par. 0062), and a camera provided in a cavity of the oven appliance (camera attached to interior of the chamber 118A Par. 0063), the method comprising: capturing a first image of a food item inside the cavity using the camera and determining one or more characteristics of the food item (utilize a camera to identify the food profile by performing image recognition Par. 0091); initiating a cooking cycle based on the one or more characteristics of the food item (instantiate and/or configure a heat adjustment algorithm based on food profile Par. 0092); capturing a second image of the food item and comparing the one or more characteristics of the food item from the first image to the second image (real time image analysis Par. 0092); and directing the cooking cycle according to the comparison of the one or more characteristics (re-adjust the driving parameters according to the heating adjustment algorithm Par. 0092).
	Regarding Claim 2, Denker further teaches the cavity of the oven appliance comprises a first heating zone and a second heating zone spaced apart from the first heating zone, and wherein the first heat source is configured to provide heat to the first heating zone and the second heat source is configured to provide heat to the second heating zone (topical heat location – zones, heating elements to provide different heating patterns to different zones 114A and 114B Fig. 1A, Par. 0093).
	Regarding Claim 10, Denker further teaches a third heating zone spaced apart from the first heating zone and the second heating zone (three cooking zones configured to sequentially pass through a measurement location Par. 238); and a third heat source configured to provide heat to the third heating zone (one or more heating elements Par. 0062; configure heating elements to apply different heating patterns to different zones Par. 0093). 
	Regarding Claim 11, Denker further teaches capturing a plurality of sequential images at a predetermined frequency (periodically captured images Par. 0228), the first image being one image of the plurality of sequential images (develop a three-dimensional model based on one or more images Par. 0077); and comparing the one or more characteristics of the food item between each sequential pair of the plurality of sequential images (input variables include real time image analysis, update in real time the input variables Par. 0092). 
	Regarding Claim 12, Denker further teaches adjusting an output of the first or second heat source according to the comparison of the one or more characteristics of the food item between one or more sequential pair of the plurality of sequential images (re-adjust the driving parameters of the heating elements according to the heating adjustment algorithm Par. 0093). 
	Regarding Claim 13, Denker further teaches the one or more characteristics comprise a temperature, a color, a size, and a moisture content (develop a three-dimensional model Par. 0077; size, weight, temperature Par. 0091).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Denker in view of Cheng et al. (U.S. Pub. No. 2019/0051211 A1).
	Regarding Claim 3, as seen in the above 102 rejection of Claim 1, Denker teaches determining one or more characteristics of a food item, a first heating zone, and a second heating zone. It does not teach a first discrete item in the first zone and a second discrete item in the second zone. Cheng, in the same field of endeavor, teaches a first discrete item in the first zone and a second discrete item in the second zone (relative areas in a cooking chamber to place at least two portions of food Par. 0017). It would have been obvious at the time of filing to modify the method of Denker with the additional food items of Cheng. One of ordinary skill in the art would have been motivated to make this modification to allow for multiple portions of food to be cooked simultaneously (Cheng Par. 0075).
	Regarding Claim 4, Denker further teaches determining a type of a food item via the image captured by the camera (use camera to identify food profile Par. 0091) and activating the heat source according to the food type (instantiate and/or configure based on food profile Par. 0092). It does not teach a first discrete food item in the first heating zone and a second discrete food item in the second heating zone. As seen in the above rejection of Claim 3, Cheng teaches a first discrete food item in the first heating zone and a second discrete food item in the second heating zone. Further, as Cheng teaches multiple cooking zones capable of applying a different heating sequence (Par. 0014), it would have been obvious to modify Denker’s method of initiating the cooking cycle with Cheng’s multiple food item’s in respective cooking zones. One of ordinary skill in the art would have been motivated to make this modification to allow for multiple portions of food to be cooked simultaneously (Cheng Par. 0075).
	Regarding Claim 5, Denker further teaches operating the first heat source at a first power level, and operating the second heat source at a second power level, the second power level being different from the first power level (different heating patterns to different zones by supplying different amount of power to different heating elements Par. 0093).
	Regarding Claims 6 and 7, Denker further teaches adjusting activation and the first power level of the first heat source and adjusting activation and the second power level of the second heat source (re-adjust the driving parameters to the heating elements, adjustment includes heat intensity which corresponds to power Par. 0092-93).
	Regarding Claim 9, Denker teaches adjusting a power level of the first heat source or adjusting a power level of the second heat source (re-adjust the driving parameters to the heating elements, adjustment includes heat intensity which corresponds to power Par. 0092-93). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Denker in view of Cheng further in view of Ha et al. (U.S. Pub No. 2017/0343220 A1).
	Regarding Claim 8, Denker and Cheng teach the limitations of Claim 3 as seen in the above 103 rejection, but they do not teach calculating an estimated first time for reaching a cooked state of the first discrete food item; calculating an estimated second time for reaching a cooked state of the second discrete food item; determining a heat corrective to simultaneously reach the cooked state of the first discrete food item and the second discrete food item based on the estimated first time and the estimated second time; and directing the first and second heat sources according to the determined heat corrective. Ha, in the same field of endeavor, teaches calculating an estimated first time for reaching a cooked state of the first discrete food item and calculating an estimated second time for reaching a cooked state of the second discrete food item (determining an expected operation time of a plurality of heaters Par. 0025); determining a heat corrective to simultaneously reach the cooked state of the first discrete food item and the second discrete food item based on the estimated first time and the estimated second time (determining one expected operation time as an operation time of the plurality of heaters Par. 0025-0027); and directing the first and second heat sources according to the determined heat corrective (controlling the determined output of heaters based on the determined operation time Par. 0025). It would have been obvious, at the time of filing, to modify the method of Denker and Cheng with the simultaneous cooking method of Ha. One of ordinary skill in the art would have been motivated to make this modification to reduce cooking time and reduce energy consumption (Ha Par. 0146-0147).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL M MILLER whose telephone number is (571)272-7857. The examiner can normally be reached Monday - Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL M MILLER/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792